IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  :
                                        : No. 762
APPOINTMENT TO THE COMMITTEE            :
ON RULES OF EVIDENCE                    : SUPREME COURT RULES DOCKET
                                        :

                                      ORDER


PER CURIAM


         AND NOW, this 16th day of February, 2018, Albert P. Veverka, Esquire,

Allegheny County, is hereby appointed as a member of the Committee on the Rules of

Evidence for a term of three years, commencing May 1, 2018.